Citation Nr: 0014738	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The veteran had active service from October 1950 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

A video conference hearing was held in February 2000 before 
the undersigned Board member with respect to the issue listed 
on the title page of this action.


REMAND

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for left ear hearing loss, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1999).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in August 1997, the RO 
granted service connection for right ear hearing loss and 
denied entitlement to service connection for left ear hearing 
loss.  Although the veteran submitted subsequent written 
statements, he specifically noted in them that he was not in 
disagreement with the RO's August 1997 decision.  Therefore, 
given that he did not appeal the August 1997 RO decision, it 
is final.  

In September 1998, however, the RO readjudicated the claim of 
entitlement to service connection for left ear hearing loss 
on a direct basis instead of whether to reopen based on new 
and material evidence.  See 38 C.F.R. § 3.156 (1999).  A 
review of the record shows that the veteran was issued a 
statement of the case in January 1999; however, the statement 
of the case did not provide the veteran with notice of the 
laws and regulations governing claims to reopen.  Thus, the 
veteran and representative have not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a statement of the case or 
supplemental statement of the case with respect to this 
issue.  Consequently, the Board will remand the matter to the 
RO to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(1999).

The Board points out that during the course of this appeal, 
the Federal Circuit issued a decision in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) that affects the way in 
which evidence is to be evaluated in order to determine 
whether it is new and material.  The Federal Circuit held 
that the test heretofore applied for determining whether 
recently presented evidence was material (see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)) was incorrect in that it 
imposed a higher burden than regulation promulgated by the 
Secretary of VA.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  1) the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 2) if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a); and 3) if the claim is well grounded, the Secretary 
may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  On remand, 
the RO must apply 38 C.F.R. § 3.156, Hodge and Elkins.

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence or argument with regard to 
reopening the claim of service connection 
for left ear hearing loss.

2.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for left ear hearing 
loss and, if so, whether the claim is 
well grounded.  If the claim is reopened 
and found to be well grounded, the RO 
should consider the claims on the merits.  
Any necessary additional development, 
including the scheduling of a VA 
audiology examination with medical 
opinion, should be undertaken.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to claims to 
reopen.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


